BE IT REMEMBERED:







BE IT REMEMBERED:
 
            THAT
at the term of the Honorable Court of Appeals for the Tenth District of the
State of Texas, held at Waco on the 1st day of January, 2011, present Chief
Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS
 
In the cause
 
No.
10-11-00263-CV
 
IN
RE CERTAIN UNDERWRITERS AT LLOYDS                                                                      
 
Original
Proceeding
 
the
following order was entered on July 14, 2011: 
 
            Relator’s “Emergency Motion
for Stay of Trial Court’s Order Compelling Responses to Discovery” is granted. 
The trial court’s order in Cause No. 10-11-00263-CV, signed on June 15, 2011, is
stayed pending further order of the Court.[1]
 
A response is requested to Relator’s
Petition for Writ of Mandamus.  Any response must be filed with the Clerk of
this Court within 21 days from the date of this order.
 
I, SHARRI ROESSLER, Clerk of the Court
of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify
that the foregoing is a true copy of the Order entered herein by this Court in
the above entitled and numbered cause as appears of record in Minute Book 12,
Page 188.
 
IN WITNESS WHEREOF, I hereunto set my
hand and affix the seal of said Court at Waco, this 14th day of July A.D. 2011.
 
SHARRI ROESSLER, Clerk
 
 
By: _______________________________
            Nita Whitener,
Deputy Clerk




[1] We note that the trial court entered
the complained-of order on June 15, 2011, yet Relators waited until July 14,
2011, the day before they were ordered to respond to discovery propounded by
real parties in interest, to file this petition for writ of mandamus and
accompanying emergency motion to stay.